Title: 13th. Wednesday [– 14th Thursday].
From: Adams, John Quincy
To: 


       We left Åmine at about 10 o’clock A.M. and rode all day, and all the night and arrived at about 12. o’clock at Åbo, on the 14th. This is a small town not much fortified but it is the capital of the province of Finland and is said to be the largest town in Sweden except Stockholm.
       
     List of the roads from Lovisa to Åbo.
     
      From Lovisa to
      Swed: Miles
     
     
      Perna
      1
      1/4.
     
     
      Forsby.
      1.
      
     
     
      Ilby.
      1
      1/4
     
     
      Borgo.
      1.
      
     
     
      Wäkaski
      1
      1/4
     
     
      Sibbokykeky Sibbo
      1
      1/4
     
     
      Hakbolo Haxböle
      1
      1/2
     
     
      Helsingfors
      1
      3/4.
     
    
   